    Case 21-11829-amc                          Doc 14           Filed 07/29/21 Entered 07/29/21 23:25:25                                    Desc Main
                                                               Document      Page 1 of 10




                                                                                                                                         D Check if this is an
                                                                                                                                             amended fillng


Official Form 106A/B
Schedule AIB= Property                                                                                                                                   12/15

In each category, soparatoly list and describe items. List an assct only once. If an asset fits in more than one category, list the assct in the
category wr`ere you think it fits best Be as complete and accurate as possible. If t`^/a married people are filing together. both are equally
re§pon§ible for supi)lying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case nun her (if known). Answer every quostjon.


           Describe Eacl. Resldei`ce, BI[ildii`9, Laild, or Otlter Real Estate You O`A/h or Have ar. Ii`terest ln

1   Do you own or have any legal or equital)le interest in any residence, building. land, or similar I)roperty?

    D No, Go to Part 2
       Yes Where ls the property?
                                                                 What is the property? Cheek all that apply,

           17 Shannon Drive
                                                                 I    Slngle-fami ly home
                                                                                                                  Do not deduct Secured ctafros or exemptk}ne. Put
                                                                                                                  trio amount of any secured ctaina on Scnoouie D..
                                                                                                                  C;redfrors Who Hove CHtlms Secured by Property
                                                                 I Duplex or multi-unit buildlng
          Street address. if available. or other descrlptton
                                                                 G7 Condomlnlum or ccoperative                    Ciirr®nt valuo of the      Current value of the
                                                                 D Manufactured or moblle home                    entire property?           portion you own?
                                                                 D Land                                           $        125,000.00         $      125,000.00
                                                                 I Investment property
           Northwales                     PA        19454                                                         Doscrib® the nature of your ownership
          Cfty
                                                                 • Timeshare
                                                                                                                  interest (such as fee slmplo, tenancy by
                                                                 I other                                          trie ontlrotio8, or a lifo estate). If known.
                                                                 Who has an lntorest ln the property? Check one

           Montgomery                                            EI Debtor 1 or`ly

          Coumy                                                  I Debtor 2 only
                                                                 I Debtor 1 and Debtor 2 only                     D Check if this is community property
                                                                 I At least one of the debtors-and another            (See Instructions)
                                                                 Other information you wish to add about this Item. siich as local
                                                                 propert)/ identification n urn bar:
    If you own or have more than one, list here
                                                                What is the property? Check all that apply.
                                                                                                                  Do not deduct 8ecLIT®d clams or oxemptron9. P`It
                                                                I Single,family home                              the amoLlut of any sec`ired cLairne on Schodwo D.
                                                                                                                  Cr®®itors Who Henre CI8Jms Scoured by Property.
          Street address, if avallable. or other deserlption
                                                                I
                                                                I Duplex or multi-unlt bulldlng

                                                                     Condominium or cooperative                   Currentvaluo of the
                                                                                                                  entire i}roperty?
                                                                                                                                             Currontvalue of the
                                                                                                                                             par(ion you own?
                                                                I Manufactured or moblle home
                                                                D Land
                                                                I Investment property
                                                                D Timeshare                                       Describe the nature of your ownership
                                                                                                                  intore8t (such as fee simple, tenancy by
                                                                I other                                           the entiretie8, or a life estate). if known.
                                                                Who has an Interest in the property? Check one

                                                                I Debtor 1 only
                                                                D Debtor 2 only
                                                                I Debtor 1 and Debtor 2 only                      a Chock if this is commumy property
                                                                I At least one of the debtors and another              (see instructions)

                                                                Other information you wi9ti to add about this item, Such as local
                                                                property idontification number:


Offic!al Form 106A/B                                             Schedule A/a: Property                                                              page 1
    Case 21-11829-amc                         Doc 14            Filed 07/29/21 Entered 07/29/21 23:25:25                                             Desc Main
                                                               Document      Page 2 of 10

               Grace Louise Dahl                                                                       Case number (i/kroun)   21-11829




                                                                What ls the property? Check all that apply                Do not deduct secured cla.iing or exemphons` Put
                                                                                                                          the amount of any 8eeured ctabe on Sctectwle D.
           Strect address, if avallable, or other descnption    ID
                                                                D Singlo-famlly home
                                                                     Duplex or multi-unit bui)ding

                                                                     Condomlnlum or cooperative
                                                                                                                          Cr8djtors Who Have trains Secured by Ffroperty.

                                                                                                                          Current value of the        Current value of the
                                                                                                                          entire property?            portion you own?
                                                                D Manufactured or moblle home
                                                                D Land
                                                                D Investment property
                                                                I Timeshare                                               Describe tr`o natu[e of your ownorahip
                                                                                                                          interest (§ilch a§ fee 8implo, tenancy by
                                                                D other                                                   tlie entireties, or a life estate), if known.
                                                                Who has an intoro®t in tl`e property? Check one

                                                                • Debtor 1 only
                                                                I Debtor 2 only
                                                                D Debtor 1 and Deb(or 2 only                              I Chock if this ig community property
                                                                D AI least one of the debtors and another                       (See Instructions)

                                                                Other lnformatiort you wish to add about this item, such a§ local
                                                                property identiflcatlon n urn bar:


2   Add tlie dollar valile of trte portion you own for all of your entries from Part 1, including any ontrios for pages
    you liave attaclied for Part 1. Write that number hero




Do you own, lease, or have legal or equitable lntero§t in any veriiclos, whcthor triey are rogistorod or not? Include any vehicles
you own that someone else drives lf you lease a vehicle, also report i` on Schedu/e G. Execuiory Contracts and Ur}exp/red Leases.


3   Cars, vans, trucks. tractors, Sport utility vehicles, motorcycles

    EZNo
    Dyes

    3.1    Make:
                                                                Wlio has an interest in tlie property? Check one          Do not dediict secured claine or exen`ptions. Put
                                                                                                                         the amount of any secured cfain8 on Schedu/a 0.
           Model                                                D Debtor 1 only
                                                                                                                         Credliors Who Here ®oins Secured by Ffroperty.
                                                                • Debtor 2 only
           Year.
                                                                D Debtor 1 and Debtor 2 only                              CurTentvalue of the         Current value of the




           ==1
           Approximate in lleage                                                                                          entire property?            portion you own?
                                                                D AI least one of the debtors and another


                                                                I Check lf this is community property (see
                                                                     instruct[ons)




    lf you own or have more than one, desol.Ibe here


    32.   Make                                                  Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
                                                                                                                         the amourrt Of any secured ctafros on Schedule D.
           Model                                                I Debtor 1 only
                                                                                                                         Creditors Wrlo Flare CI8lrns Scoured by Ffroperty.
                                                                I Debtor 2 only
          Year




          E=I
                                                                D Debtor 1 and Debtor 2 only                             Current value oftllo         Currontvaluoof `ho
          Approximate mileage                                                                                            entire property?             portion you own?
                                                                I At lea9t one of the debtors and another


                                                                I Check if tl`i8 i8 community property (see
                                                                     instmuctions)




Offlclal Fom 106AIB                                             schedule A/B: Property                                                                       page 2
    Case 21-11829-amc                     Doc 14      Filed 07/29/21 Entered 07/29/21 23:25:25                                           Desc Main
                                                     Document      Page 3 of 10
                   Grace Louise Dahl                                                          Case number (i/knoun)   21 -1 1829




            EI
     33         Make.                                   Who has an Interest in the pro|)erty? Check one          Do not deduct secured cia.ms or exemptieng` Put
                                                        I Debtor 1 only
                Model.                                                                                           F:#:#%mw%#v¥o#ascg####e£.
                                                        D Debtor 2 only
            Year.
                                                        D Debtor 1 and Debtor 2 only                             Currontvaluoof the         Current value of th
            Approxlmate mileage.                                                                                 entire property?            portion you own?
                                                        D AI least one of the debtotg ancl another


                                                        C] Chock if this is community property (see
                                                           Instructions)



     34         Make                                    Who has an Interest in the property? Cheek one           Do T`ct deduct Secured cfaims or exemptk]ng. Put
                                                                                                                 the amount ct any secured cleins on Scgiv/a D.'
            Model.                                      I Debtor 1 only
                                                                                                                 Creditors Who lle\n9 Clalrr.a Scoured by Property`
                                                        I Debtor 2 only
            Year
                                                        I Debtor 1 and Debtor 2 only                             Currontvaluoofthe          Current value of the
            Approximate mlleage                                                                                  ontlro property?            port]on you own?
                                                        D At least one of the debtors and another
            Other informatlon
                                                        D Chock if this i8 communlty property (see
                                                           instl.uctlons)




4   Watercraft, aircraft motor homes. ATVs and other recrcatlonal vehicles. other vehicles. and accessories
    Examp/es. Boats, trai lers, motors, personal watercraft fishing vessels. snowmobiles, motoroycle accessories

    a      No
    Dyes

    41          Make:                                  Wl`o has an interest in the property? Check one           Do not dedLid seeurod cleim§ or exomptons. Put
                                                        I Debtor 1 only                                         the amount of any secured cfains on Schedu/a 0'
            Model                                                                                               Credttofs l^lho Ha`ie Cteims Secured by Property.
                                                        D Debtor 2 only
            Year
                                                       I Debtor 1 and Debtor 2 only
                                                                                                                Currontvalue of the         Current value of the
            Other Information
                                                       C] AI least one Of the debtors and another               ontlre property?            portion you own?

                                                        I Check lf this i§ communlty property (see
                                                           instructions)



    lf you own or nave more than one, list here:

    4.2.        Make'
                                                       Wrio has an interest in the property? Check one           Do not dedtrd ¢aoured cwh§ or exernpfro"]. Put
                                                       I Debtor 1 only                                          the arrount Of any secured chains on Schod4/a 0.
            Model                                                                                                Crcaito(s Who Hove claims Secured by Property.
                                                       D Debtor 2 only
            Year.                                                                                               Currentvaluoof the          Current value oftho
                                                       - Debtor 1 and Debtor 2 only
                                                                                                                entire property?            portion yoi. own?
                                                       • AI least one of the debtors and anotrier


                                                        I Chock if this is community property (see
                                                           Instructions)




S   Add the dollar value Of tho portion you own for all of your ontrio8 Irom Part 2, including any ontrico for pages
    you have attached for Part 2. Write (hat number hero                                                                            •E=
Offlclal Fom 1 06AVB                                    Schedule A/B: Property                                                                      paoe 3
     Case 21-11829-amc                        Doc 14      Filed 07/29/21 Entered 07/29/21 23:25:25                                    Desc Main
                                                         Document      Page 4 of 10

               Grace Louise Dahlquist                                                            Case number (i/frown)   21-11829




             I)®scrll)o Your fl®rsorlal and Hous®l`®ld Items

Do you owr` or have any local or oquifeblo lnt®ro8t in any Of the following loBm9?                                                  Current value Of tr]e
                                                                                                                                    portiorl you ~?
                                                                                                                                    Do nat deduct eeaired claims
                                                                                                                                    or oxempfrons.

6    Houseliold goods and furnishings
     Examp/es: Maior appllances, furniture, linens, china, kitchenware

     DNo
     a Yes Descnbe ,,,, I                                                                                                                            5,700.00

7.    Electronlcs                      #¥i±Life±whm=:m¥T¥ut:p:¥ufir#Tg=~¥i#=ou
     Examp/es' Televlsions and radlos; audio, vldeo, stereo, and digltal equipment, Computers, prlnters, scanners: muslc
               collectlons, electronic devices Including cell pliones, cameras, medla players, games

     DNo
     EZI yes. Describe
                               TV, DVD, laptop computer, printer, camera and kindle                                                                    900.00

8    Colloctible8 of value
     Examp/es. Antiques and figiirlries, palntings, prints, or other artwork, books, plctures, or other art objects,
               stamp, coin, or baseball card collections, other collections, memorabilia, collectlbles


     E¥:sDescr,be                           I
9    Equlpmentforsports and hobbies
     Examp/es Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, golf clube, skis; canoes
              and kayaks, carpentry too s, musical instruments

     EBNo
     D Yes. Descnbe


10,Firoams
     Examp/es, Plstols, rlfles, shotguns, ammurution, and related equipment
     qNo
     Dyes    Descnbe                      I
11 Clothos
     Examp/es -Everyday clothes, furs, leather coats, designer wear, shoes, acoessories
     DNo
     a Yes Descl.ibe ,,„,„.                                                                                                                           750.00
                               pants, shirts, dresses, socks, shoes. undergarments, skirts, back brace, knee

12.JOw®lry

     Examples Everyclay jewelry, costiime Jewelry, engagement rings, wedding nngs, heirloom Jewelry, watches, gems,
                gold, sllver
     DNo
     a Yes Descnbe,            jLeestuneiftygivch4cangsLb_raQe!e!sandang&                                                                             425.00

13 Non-farm animals
     Examp/es,' Dogs. cats, blrds, hal.ses


     E!?:sDescnbe                      T-
14 Any otlier persor`al and household items you did not already list, including any healtti alas you dld not list

     DNo
     a yes. Give specific      r
                                                                                                                                                      150.00
        Information                . Lpe±9m hair products, shampoos, conditioner, hair dryer, bath salts, toothbrus
15. Add the dollar value Of all Of your entries from Part 3, including any ontrios for pages you liave attached
                                                                                                                                     $               7.925.00



Offlctal Form 1 06A/B                                       sctioduio Are: Property                                                              page 4
   Case 21-11829-amc                      Doc 14              Filed 07/29/21 Entered 07/29/21 23:25:25                                  Desc Main
                                                             Document      Page 5 of 10
             Grace Louise Dahlquist                                                                             21 -11829




Do you ouin or liavo any legal or equhablo lntore8t in any Of the following?                                                    CIJrrent value of the
                                                                                                                                pertiorl yoi] own?
                                                                                                                                Do nco deduct secured claims
                                                                                                                                orexempfrons.


16 Cash
   Examp/es Money you nave in your wallet, in your name, in a safe depo§It box, and on hand when you file your petitlon




                                                                                                          Cash: I I                 S             37.00



17 DopoBit8 of money
   Examp/es- Checklng, savlngs, or other financial accounts, certlficates of deposlt; shares ln credit unions, brot(erage houses,
             and other slmilar institutJons lf you nave multiple accounts wlth tr`e same lnstituton, lJst each

   DNo
                                                               Instituoon name



                             17 1 Checking account:            TD Bank                                                                           134.00

                             1 7 2 Checking accoiint:

                             17 3 Savlngs account:

                             17 4 Savlngs account,

                             17 s Certiricates of deposit.

                             17 6 Other finanCial account.


                             17 7 Other flnanclal account


                             17 8 Other financ]al account'


                             17 9 Other finanCial account.




18 Bonds, mutual funds, or publicly traded Stocks
  Examp/es' Bond funds, Investment accounts wltri brokerage firms, money market accounts

   dNo
   Dyes




19 Nan-publicly traded stock and int®rasts in incorporated and unlncorporat®d bu8ino88es. includlng an interest ln
  an LLC, partnership, and joint venture

   dNo                      Name Of ent ty                                                                % of ownership.
   D Yes. Give specific                                                                                    0%%
      informatron about
      them' I                                                                                              0%%
                                                                                                           0%         a/a




Official Form 106A/B                                          sciiedu[o Are: Property                                                        page 5
   Case 21-11829-amc                        Doc 14          Filed 07/29/21 Entered 07/29/21 23:25:25                             Desc Main
                                                           Document      Page 6 of 10
               Grace Louise Dahl                                                              Case number (i/ knom)   21-11829




2o` Govomm®iit and corporate bonds and other negotiable and non.negotiable instruments
   rvego//ab/e /nstmmen/s Include personal checks, cashiers' checks. promissory notes, and money orders
   rvon-nego/lab/e /r)sfrunents are those you cannot transfer to someone by signing or delivering them.

   dNo
   I Yes. Give specific      lssuer name
        information aboii`
        them.......




21. Rotiromont or pension accounts
   Examp/es Interests in IRA, ERISA, I(eogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   ENo
   D Yes. List each
     account separately      Type of account

                             401 (k) or similar plan


                             Pen§Ion plan


                             IRA:


                             Retlrement accoum

                             Keaph

                             Additlonal account.


                             Additional account




22 Security deposits and prepaymonts
   Your share Of all unused deposits you have made so that you may continue service or use from a company
   Examples Agreements with landlords, prepaid rent, public utilities (electnc, gas, water), telecommunications
   companies, or others



                                                   Instltution name or indlvldual




                             securrty deposit on rental urn

                             Prepald rent

                             Telepnone

                             Water

                             Rentedfumilure

                             Other




23 Annuities (A contract for a penodic payment of money to you, either for life or for a number Of years)

   El
   I yes .                   lssuer name and description




Officlal Fom 1 06AVB                                           Schedul® Are: Property
   Case 21-11829-amc                       Doc 14       Filed 07/29/21 Entered 07/29/21 23:25:25                                        Desc Main
                                                       Document      Page 7 of 10
             Grace Louise Dahlquist                                                            Case number (i/krK>rm)   21-11829




24 Intoro8t8 in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program
   26 U S,C §§ 530(b)(1), 529A(b), and 529(b)(1)

   EZ' No

   D yes '''                        Institution name and clescnption. Separately file the records of any Interests.11 U S,C § 521(c)'




25,Trusts, equitable or futuro lntoro8ts jn property (other than anytliing listed in line 1), and rights or powers
   exorclsable for you r benefit

   dNo
   I yes. Give specific
       lntormatlon abeilt them


26` Patents, copyrights. trademarks. trade seci.ets, and otrler intellectual property
   Examp/es` Internet domain names, websltes. proceeds from royalties ancl IIcensing agreements

   dNo
   I Yes Give speclfic
       lnformatlon about them


27 Licen8e8, franchlsos, and otlier general intangibles
   Examp/es Buildlng permltg, exclusive licenses, cooperative assoclation holdlngs, IIquor llcenses, professlonal licenses

   a
   D Yes. Give spcafic
       Information about them




                                               I
Moroy or property onr®d to you?                                                                                                         CLinent valtie Of trie
                                                                                                                                        portion you ~?
                                                                                                                                        Do rict deduct seared
                                                                                                                                        ctana or ermptlons.
28 Tax refunds owed to you

   dNo
   I Yes Gve speclfic lnformatlon
            about them, including whether
            you already ffled the returns
            and the tax years ,.... „




29 Famlly 8iipport
   Examp/os` Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   dNo
   I Yes. Give speclfic lnformation I
                                                                                                               A'inony.

                                                                                                               Marntonance,

                                                                                                               Support.

                                                                                                               Divorce Settlement.

                                                                                                               Property settlement

30 Other amounts someone owes you
   Examp/es Unpald wages, disablllty insurance payments, disability benefits, slck pay, vacation pay, workers' compensation,
            Soclal Secunty benefits, unpeld loans you made to someone else
   dNo
   D yes. Give speelfic lnformaton .........




Officlal Fom 1 06AIB                                       schodulo Are: Property                                                                 pege 7
   Case 21-11829-amc                       Doc 14             Filed 07/29/21 Entered 07/29/21 23:25:25                                       Desc Main
                                                             Document      Page 8 of 10
              Grace Louise Dahlquist                                                                                     2 1 - 1 1 829




31 Interests ill insurance policies
   Examp/es. Health, disabllity, or life insurance; r\ealth savlngs account (HSA); credit, homeowner's, or renter's Insurance

   qNo
       yes. Namethe Insurance compary               company name`
                                                                                                      Benefiaary'                            Sumenderorrofundvalue       '
            of each policy and list its value

                                                                                                                                             S




32` Any intorost in Property that i8 due you from Someone wlio has died
   lf you are the beneficiary of a living trust, expect proceecls from a llfe lnsilrance pollcy, or are ourrently entitled to recelve
   property because someone has dled
   ENo
   I Yes. Give specific Information ....



33. Claim8 against third partice, whether or not you have filed a lawsuit or made a demand tor payment
   Examp/es Accidents, employment disputes, Insurance claims, or rights to sue

   DNo
   a Yes. Describe each claim .....
                                                    personal injury claim MVA 9/21/13 & car damage claim MVA 7/18i
34, Other contlngont and unliquidatod clalm6 o. ovory nature, including countorclaim8 of the debtor and rights
   to Set off claims
   ENo                                                                                                                 _-i
       Yes. Descrlbe each claim ........        (
                                                (


                                                                                                                       _____I S
35 Any financial assets you did not already list


   i ¥:s Givespeaficmformatlon                          r~


36. Add the dollar value of all of your entries from Part 4. including any entries for pages you have attached
   for Part 4. Wrlto that number here




             Describe Any Bus[rless-Related Property You O`Arn or Have an Interest ln. list any real estate [n Part 1.

37, Do you own or have any legal or equitable interest in any buslness-related property?
   I No Go to Part 6
   I Yes Go to IIne 38


                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct eeeured claims
                                                                                                                                          or exemptkms.

38,Accounts receivable or commis8lon8 you already earned
   DNo
   I Yes Describe„
                            ICurrent                                               value                                 Of                  tlle
39. Offlco oqulpment, turnislilngs. and 8upplle8
   Examp/es Buslness-related computers, sofurare, moderns, pnnters, copiers. fax machlnes, rugs. telephones, desks, cnalrs, electronLc ck}wce8

   DNo
   I Yes Descrlbe




OfflclaJ Form 106AVB                                           schedule A/B: Property                                                                  page 8
   Case 21-11829-amc                         Doc 14    Filed 07/29/21 Entered 07/29/21 23:25:25                                  Desc Main
                                                      Document      Page 9 of 10

                 Grace Louise Dahl                                                        Case number (,/k„orm) 21-11829




40 Machinery, firiurce, equipment. supplies you use in bu8ine8S, and tools Of your trade

   a
   D yes Describe



41 . Inventory
   BNo
   I Yes Descrlbe


42 Interests in partnerships orjolnt vonturos

   BNo
   I yes Descrlbe,          Name of en`fty




43 Cu8tomor lists, mailing lists, or other compllatlons
   BNo
   I yes Do your lists includo per8onelly ldentifiablo information (as defined in 11 u S`C. § 101(41A))?

             |No
             I Yes    Describe ....,



44 Any business.related pi.oporty you did not already list
   BNo
       Yes Glve speclfic
       information




45. Add the dollar value Of all of your entries from Part 5, including any entries for pages you r`avo attached




46 Do you own or riave any legal or equitable interest in any farm. or commercial fishing-related property?
   E] No, Go to Part 7.
   D yes. Go to IIne 47

                                                                                                                               Current value of the
                                                                                                                               poffion you own?
                                                                                                                               Do net deduct secured claims
                                                                                                                               or exemptlon8
47` Fan animals
   Examp/es Llvestock, poultry. farm-ralsed fish

   qNo
   Dye                                                                                                                     I




 Officral Fom 106A/B                                    schodule AO: Proi]orty                                                              page 9
   Case 21-11829-amc                       Doc 14       Filed 07/29/21 Entered 07/29/21 23:25:25                                    Desc Main
                                                       Document     Page 10 of 10

               Grace Louise Dahlquist                                                             Case number (,/known) 21 -11829




48 Crops-ltrier growing or harvested
   dNo
       Yes, Give spcafic
       lnformation` ` .......



49. Farm and fishing equipment, implements, machinery, fixtures. and tools of trade


   Eyes
   ENo
                                       I
5o Farm and fisl`ir`g supplles, chemical8. and food

   dNo
   .yes                          I
51.Any farm-and commercial fishing.rola`od property you did not already llst
   dNo
   Dyn::rinG:::nspecificF

52 Add the dollar valuo of all of your entries from Part 6, including any entries for pages you have attached
   for Part 6. Write that number h®




53 Do you have other property Of any kind you did not already list?
   Examp/es Season tlckets, country club membershlp

   dNo
       Yes. Glve specific
       lnformatlon......




54, Add the dollar value of all of your entries from Part 7. Write that num ber r`ere




              L]st the T®tals of Each Part of this Fomi

55. Part 1 : Total real estate. line                                                                                                $   125,000.00

56 Part 2: Total vohicl®s, lino 5


57 F'art 3: Total personal and hou§ohold Items, Ilne 15                     $             7,925.00

58. Part 4: Total financial a88et8, line 36                                                171.00


59 Part 5: Total business.related property, lino 45

co` Part 6: Tctal farm. and flshlng-.elated property, lino 52               S

61 Part 7: Total other property not listed, line 54                        +$                  0.00


62 Total per8orial property. Add lines53through 61.                    .    S            8,096.00 Copy personal property total + + $        8,096.00



63 Total of all proporty on Schedule A/B. Add line 55 + line 62




                                                           Sclied iile A/B : Propert)/                                                    page 10
